Title: To George Washington from Jeremiah Wadsworth, 15 March 1779
From: Wadsworth, Jeremiah
To: Washington, George


sir
Hartford, March 15th 1779
Your Letter of the 3d Int. came to me at New London the 12th Int. I immediately sent Col. McClellan a Copy of it and requested him not to let passion or resentment dictate any of his Actions respecting the dispute with Capt. Sessions or rather General Sullivan—I am utterly unacquainted with the Action brought against Capt. Session, and believe it is brought by the Grand Juror and not by Col. McClellan—if Capt. Sessions shou’d be cast after making it appear that there was a “Necessity” for his taking the Measures he did, I am sure he will get redress at the General Assembly, and I should think myself Obliged to Apply to that Body & obtain a remission of the Sentence and pay, and thank him—but if it should appear their was no Necessity, and he or General Sullivan have wantonly broke the Law, I am persuaded your Excellency wou’d not Wish to have them countenancd.
General Sullivan’s Request for a Millitary Court, tho’ unexpected is agreable to me—I presume Your Excellency will not allow it to be composed of the Officers under his immediate Command—at any Rate I think it would be improper the Sentence shou’d be referred to him, to Confirm or Reject—his being present at the late Court of Enquiry, and his Conduct at that Court (as represented to me by Col. Rogers, one of the persons employed by Clark & Nightingale) convince me there is too great “a Mixture of Passion” with his proceedings to be a proper Judge in the Matter.
I receiv’d Your Excellency’s Verbal Orders at Wrights Mills to prepare provision for Five Thousand Men, this Order will be necessary to be known to the Court, And the Letters Written by General Sullivan to You, on the Subject of my Department will also be necessary—the sooner the Matter is finished the better, as the Opening of the Campaign will make it more difficult—I have no Expectation that my “Endeavours for a friendly Adjustment of the Matter,” will have any Effect, unless I condescend to bear patiently with whatever General Sullivan may please to say or do—My respect for Your Excellency, and my Wish to Avoid every thing that can add to Your Anxiety, and my Love of peace wou’d carry me great lengths—but I am sure You wou’d despise me, I shou’d despise myself, if I cou’d Cringe to the Man, who injures me or injures the Public, if I was to do so I have not influence enough to persuade either Mr Colt or Col. McClellan to do so—And if either of them, or any other person in my Department have done Wrong, I have not the most distant Wish to save them from the Disgrace they Meritt—General Sullivan has wrote to Governor Trumbull on the Subject of the prosecution of Capt. Sessions. And I have some, tho’ very little hopes, his Answer will end the Dispute—General Sullivan has complain’d of my Stopping the Stores bought by those he imploy’d, I never did so, or Order’d others to do it—And I have enquired carefully and find no instance of any such proceeding, And do not believe it ever has been done—I am at this Moment realy afraid the Army under the Command of General Sullivan have not Bread to Eat—And the present Snow, the Deepness of the Roads and the Scarcity of Flour, all conspire to make it very doubtfull when they will have. I have the Honor to be, With the Greatest Respect Your Excellency’s Most Obd. Humb. servt
Jereh Wadsworth Com. Gen. Purs.
